Citation Nr: 0837412	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-28 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma, for the purpose of VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel
INTRODUCTION

The veteran had active service from June 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision in 
which the RO denied service connection for dental trauma.  
The veteran filed a notice of disagreement (NOD) in January 
2006, and the RO issued a statement of the case (SOC) in July 
2006.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in September 2006.

In September 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted additional evidence to the Board, along 
with a waiver of RO review.  The Board accepts this 
additional evidence for inclusion in the record on appeal.  
See 38 C.F.R. §§ 20.800, 20.1304 (2007).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The veteran does not have a dental disability as a 
residual of combat wounds or other in-service trauma.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of dental trauma, for the purpose of VA outpatient dental 
treatment, is without legal merit.  38 U.S.C.A. §§ 1110, 1712 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the veteran has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the veteran.  
As will be explained below, the claim lacks legal merit.  As 
the law, and not the facts, is dispositive of the claim, the 
duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

II.  Analysis

Specific to claims for service connection involving dental 
disorders, the Board notes that, under 38 C.F.R. § 3.381 
(2007), treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease are to 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  

Under VA regulations in effect in 1970, at the time of the 
veteran's discharge from service, veterans having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at time of discharge or release 
from active service may be authorized any treatment indicated 
as reasonably necessary for the one-time correction of the 
service-connected noncompensable dental condition, but only 
if application for treatment is made within 1 year after such 
discharge or release, except that if a disqualifying 
discharge or release has been corrected by competent 
authority application may be made within 1 year after the 
date of correction or August 14, 1964, whichever is later.  
38 C.F.R. § 17.123(b) (1970) (now 38 C.F.R. § 17.161(b)(2)(i) 
(2007))).

The record reflects that the veteran filed a claim for dental 
treatment in May 1970 and that VA authorized dental treatment 
in July 1970.  During his hearing, however, the veteran 
testified that he did not receive any notice regarding this 
authorization.  However, the record reflects that he received 
dental care from Dr. R., as reflected in an October 1970 
record showing charges for services rendered.  Thus, the 
veteran has already received the one-time dental treatment 
pursuant to the regulation then in effect.

To establish entitlement to service connection for a tooth, 
the veteran must have sustained a combat wound or other in-
service trauma.  See 38 U.S.C.A. § 1712(c) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.381(b).  The significance of finding a 
dental condition is due to in-service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(b), 
(c).  Mere dental treatment or cracking a tooth while eating 
is not sufficient to establish eligibility for treatment.  
Similarly, broken bridgework due to injury is not dental 
trauma because it must be the injury of a natural tooth.  
Further, for the purposes of determining whether a veteran 
has treatment eligibility, the term "service trauma" does 
not include the intended effects of treatment provided during 
the veteran's military service.  VAOPGCPREC 5- 97 (1997), 63 
Fed. Reg. 15,556 (1997).

The threshold question to be answered in this case is whether 
or not the veteran has presented a legal claim for a VA 
benefit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Considering the evidence of record in light of the above, the 
Board finds that service connection for residuals of dental 
trauma, for the purpose of VA outpatient dental treatment, is 
not warranted.

Here, the veteran merely asserts that several teeth were 
extracted during service without proper follow-up care.  He 
neither alleges that he sustained in-service dental trauma 
nor do his service treatment records reflect dental treatment 
necessitated by in-service combat wounds or other in-service 
trauma.

The report of the June 1966 entrance examination report 
reflects no tooth defects.  A dental examination performed 
later that month includes notations that the veteran had 
restorable carious teeth (Nos. 2 and 30 on the right and 14 
on the left) and missing natural teeth (Nos. 1 and 3 on the 
right and 18 and 19 on the left).  An August 1967 periodical 
examination report reflects that the veteran had a restorable 
carious tooth (No. 2 on the right) and several missing 
natural teeth (Nos. 1, 3 and 30 on the right and 14, 18 and 
19 on the left).  On his March 1970 separation examination 
report, the veteran was shown as having missing natural teeth 
(Nos. 1, 3 and 30 on the right and 13, 14, 18 and 19 on the 
left).  None of his service treatment records reflect in-
service trauma to the head or teeth.  

As shown above, the objective evidence of record simply does 
not reflect that the veteran sustained a combat wound or 
other in-service trauma to any tooth, and the veteran has 
acknowledged as much.   As indicated above, the  regulations 
are intended to cover dental trauma involving external, 
sudden-force injury, such as a combat wound to the teeth and 
jaw. 

Here, the veteran has asserted that,  although he did not 
suffer trauma as defined by VA, he nevertheless suffered 
trauma because of the extraction of teeth in service without 
proper follow-up care.  The Board sympathizes with the 
veteran's situation.  However, the Board is bound by 
statutes, regulations, and interpretations of such legal 
authority (see 38 U.S.C.A. § 7104(c ) (Westr 2002), and is 
without authority to change the Department's interpretations 
of the legal authority governing this claim for benefits.

Under these circumstances, the Board must conclude that the 
veteran-whose service is greatly appreciated and admired-
has  not presented a legally sufficient claim for the VA 
benefit sought., and that the claim must be denied on that 
basis. See Sabonis, 6 Vet. App. at 430.  

  
ORDER

Service connection for residuals of dental trauma, for the 
purpose of VA outpatient dental treatment, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


